           Case 2:17-cv-01785-TLN-JDP Document 30 Filed 10/05/20 Page 1 of 2


1

2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTICT OF CALIFORNIA
8
     DEBI MISHRA, individually and on behalf of   Case No.: 2:17-cv-01785-TLN-EFB
9    all those similarly situated,
                                                  ORDER GRANTING STIPULATED
10
                           Plaintiffs,            REQUEST TO EXTEND DEADLINE TO
                                                  FILE FINAL MOTIONS TO OCTOBER 15,
11
                                                  2020
                         vs.
12

13   COGNIZANT TECHNOLOGY SOLUTIONS
     U.S. CORPORATION, COGNIZANT
14   TECHNOLOGY SOLUTIONS
     CORPORATION, and DOES 1 through 10,
15
     inclusive,
16
                           Defendants.
17

18

19

20

21

22

23

24

25

26

27

28                                                 1
                                                                            ORDER GRANTING
                                             STIPULATED REQUEST TO EXTEND FILING DEADLINE
                                                               Case No.: 2:17-cv-01785-TLN-EFB
            Case 2:17-cv-01785-TLN-JDP Document 30 Filed 10/05/20 Page 2 of 2


1           The Court, having considered the parties’ joint stipulated request to extend the deadline
2    to file the final motions in this matter (Motion for Final Approval and Motion for Attorney Fees),
3    GRANTS the request. The motions must be filed no later than October 15, 2020.
4           IT IS SO ORDERED.
5

6    DATED: October 5, 2020
7
                                                             Troy L. Nunley
8                                                            United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       2
                                                                                ORDER GRANTING
                                                 STIPULATED REQUEST TO EXTEND FILING DEADLINE
                                                                   Case No.: 2:17-cv-01785-TLN-EFB
